DETAILED ACTION

This communication is in response to applicant’s Amendment which is filed April 27, 2022.
An amendment to amend the claim 13 has been entered and made of record in application of Ribas et al. for an “electronic locking systems, methods, and apparatus” filed December 7, 2020.
 
Claims 1-20 are now pending in the application.

Response to Arguments
  
  In view of applicant’s amendment to amend the claim 13 to obviate the 35 U.S.C.  §112 second paragraph rejections, therefore, examiner has withdrawn the rejection under 35 U.S.C §112, second paragraph.        

Applicant submits an Electronic Terminal Disclaimer to overcome the rejection of the Claims Under the Doctrine of Double Patenting.  The Terminal Disclaimer is disapproved on April 28, 2021. Therefore, examiner does not withdraw the Double Patenting rejection.
   
	Applicant’s amendments to the rejected claims are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of said claims under 35 U.S.C § 103(a) as discussed below.  Applicant's amendment and argument with respect to the pending claims 13-20, filed April 27, 2022, have been fully considered but they are not persuasive for at least the following reasons. 

On page 7 last paragraph to page 8 second paragraph, Applicant's arguments with respect to the invention in Sadighi in view of Denison is not combinable is not persuasive. 
 In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Denison et al. disclose the lock further in communication with the server and configured to receive access privileges associated with one or more electronic keys from the server (i.e. the electronic lock 48 (i.e. the lock) working together with the vendor controller 362 and the communication electronic device 360 in communication with the home base (i.e. the server) can accomplish many of the same access control and auditing functions described above and additionally some inventory and money settlement processes. For example, the communication device 360 can receive a command (i.e. access privileges) from the home base to disable operation of the lock 360 regardless if an electronic key with the correct key code attempts to access the vending machine) (column 13 lines 51 to column 14 lines 8; see Figure 15) in order to provide an access control from the home base. Sadighi suggests having the authorization mean (18) (i.e. the server) to communicate with the lock (12) via the path from the operator (20) or via the master locking device (24) to the mobile unit (14) (column 10 lines 3 to 19; see Figures 1 to 6).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to have the home base PC (210) (i.e. the server) in communication with the electronic lock (48) of the vending machine (20) to control the access operation, auditing functions and other processes of the electronic lock taught by Denison et al. in the access control system for operating the locking device using the authorizing data after using the authentication protocol with the alphanumerical key to authenticate the mobile unit of Sadighi et al. with the motivation for doing so would have been to provide an alternative communication to the locking device from the server in order to provide a convenience way for alternative communication.  Thus, having the home base PC (210) (i.e. the server) in communication with the electronic lock (48) of the vending machine (20) to control the access operation, auditing functions and other processes of the electronic lock taught by Denison et al.  in the access control system of Sadighi et al. would provide an additional functions to operate the lock by server in the access control system in operating the electronic lock.
For at least these reasons, the examiner maintains that the references cited and applied in the last office actions for the rejection of the claims are maintained in this office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-15 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sadighi et al. (US# 8,482,378) in view of Denison et al. (US# 7,821,395).

Referring to Claim 13, Sadighi et al. disclose a system (10) for locking and unlocking a door (column 3 lines 26 to column 8 lines 42; see Figures 1 to 7), the system (10) comprising:
a server (18) (i.e. an authorization means) (column 9 lines 18 to 24; see Figures 1 and 2);
an administrative device (24) in communication with the server (18) (i.e. a master locking device 24 connected both to the authorization means 18 and the mobile unit 14) (column 9 lines 58 to 60; see Figure 2), the administrative device (24) including a processor, memory, and a wireless communication interface, the administrative device (24) configured to communicate a request to the server (18) for the data payload and receive a data payload from the server (18) (i.e. after the mobile phone 14 has been authenticated, the master lock 24 sends an authorization request to the authorization server 18.  The authorization server 18 sends back an authorization data (AD) concatenated with a message authentication code "MAC" and an encrypted secret key of the phone "E.sub.kl(kp)" (i.e. the data payload) to the master lock 24) (column 14 lines 24 to 30; see Figure 5),
the administrative device (24) further configured to wirelessly transmit the data payload to a mobile device (14) (i.e. the master lock 24 forwards the E.sub.kl(kp) (i.e. the data payload) and the AD concatenated with MAC to the mobile phone 14 using NFC) (column 14 lines 31 to 33; see Figure 5); and
a lock (12) disposed on a door (column 9 lines 8 to 16; see Figure 1 and 5); the lock (12) including a processor, memory, and a wireless communication interface, the lock configured to wirelessly receive an electronic key from the mobile device and verify the electronic key (i.e. when the mobile phone 14 comes to a simple lock 12.sub.1, it sends the E.sub.kl(kp) to the simple lock 12.sub.1. The simple lock 12.sub.1 retrieves kp by decrypting E.sub.kl(kp) with kl. 9) Then, the mobile phone 14 and the simple lock 12.sub.1 use the Challenge Handshake Authentication protocol with secret key (kp) to authenticate the phone 14. 10) If the mobile phone 14 has been authenticated, it sends an AD (i.e. an electronic key) concatenated with MAC to the simple lock 12.sub.1 (column 14 lines 35 to 43; see Figure 5);
the lock (12) further configured to operate the lock upon verification of the electronic key (i.e. the simple lock 12.sub.1 verifies the validity of the AD with the MAC and kl., if the number of the simple lock 12.sub.1 is in the AD, and all the authorization conditions are fulfilled, the lock is opened) (column 14 lines 43 to 47; see Figure 5).
 	However, Sadighi et al. did not explicitly disclose the lock further in communication with the server and configured to receive access privileges associated with one or more electronic keys from the server.
In the same field of endeavor of an access control communication system, Denison et al. disclose the lock further in communication with the server and configured to receive access privileges associated with one or more electronic keys from the server (i.e. the electronic lock 48 (i.e. the lock) working together with the vendor controller 362 and the communication electronic device 360 in communication with the home base (i.e. the server) can accomplish many of the same access control and auditing functions described above and additionally some inventory and money settlement processes. For example, the communication device 360 can receive a command (i.e. access privileges) from the home base to disable operation of the lock 360 regardless if an electronic key with the correct key code attempts to access the vending machine) (column 13 lines 51 to column 14 lines 8; see Figure 15) in order to provide an access control from the home base.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to recognize the need for adding the home base in communication with the lock to control the access operation, auditing functions and other processes of the lock taught by Denison et al. in the access control system for operating the locking device using the authorizing data after using the authentication protocol with the alphanumerical key to authenticate the mobile unit of Sadighi et al. because using the home base in communication with the lock to control the access operation, auditing functions and other processes of the lock would provide an additional functions to operate the lock by server in the access control system in operating the electronic lock.
	
Referring to Claim 14, Sadighi et al. in view of Denison et al. disclose the system of claim 13, Sadighi et al. disclose the server configured to generate the data payload upon request from the administrative device (i.e. the authorization server 18 generates a secret key "kp" for the mobile phone 14. Then, the server 18 sends the kp as well as the mobile phone number to both the master lock 24 and the OTA (Over The Air) operator 20 via a secure connection.  The OTA operator 20 sends the secret key (kp) to the SIM card of the mobile phone 14 by using some OTA technique. The master lock 24 and the mobile phone 14 use the Challenge Handshake Authentication protocol with kp to authenticate the phone 14. After the mobile phone 14 has been authenticated, the master lock 24 sends an authorization request to the authorization server 18. The authorization server 18 sends back an AD concatenated with a message authentication code "MAC" and an encrypted secret key of the phone "E.sub.kl(kp)" (i.e. the data payload) to the master lock 24) (column 14 lines 13 to 31; see Figure 5).
 
Referring to Claim 15, Sadighi et al. in view of Denison et al. disclose the system of claim 13, Denison et al. disclose the server including a database, the database configured to store information regarding usage of the lock in the database (i.e. the lock 48 can indicate to home base computer 210 (i.e. the server with database (not shown)) through the communication device 360 which keys have attempted to access of the vending machine. This arrangement eliminates the need to use an electronic key to collect, store, and transfer the audit events to the home base via the memory and communication medium of the key (column 14 lines 2 to 8; see Figures 10 and 15).

Referring to Claim 17, Sadighi et al. in view of Denison et al. disclose the system of claim 13, Sadighi et al. disclose wherein the system includes a plurality of locks (i.e. wherein the system includes a master lock (24) and the electrical locking device (12) communicate with the mobile phone (14)) (column 14 lines 13 to 40; see Figure 5).

Referring to Claim 18, Sadighi et al. in view of Denison et al. disclose the system of claim 17, Sadighi et al. disclose wherein when an action is performed on one of the locking devices, the remainder of the plurality of locking devices remains unchanged (column 14 lines 13 to 40; see Figure 5).

Referring to Claim 19, Sadighi et al. in view of Denison et al. disclose the system of claim 17, Sadighi et al. disclose wherein when an action is performed on one of the locking devices, the action is performed on the remainder of the plurality of locking devices (column 14 lines 41 to 47; see Figure 5).

Claims 16 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sadighi et al. (US# 8,482,378) in view of Denison et al. (US# 7,821,395) as applied to Claim 13, and further in view of Silberman (Pub. No. 2009/0299777).

Referring to Claim 16, Sadighi et al. in view of Denison et al. disclose the system of claim 13, however, Sadighi et al. in view of Denison et al. did not explicitly disclose wherein the server and the administrative device are communicatively coupled via a website facilitated by a communication network.
In the same field of endeavor of an access control lock system, Silberman discloses wherein the server and the administrative device are communicatively coupled via a website facilitated by a communication network (i.e. a system 10 may also include a computer system 20 accessible through a telecommunications network, for example a global or local telecommunications network. Computer system 20 may include hotel computer 22 and hotel web site 24 and thereby may allow guests to remotely sign-in and reserve a hotel room 40 beginning on a check-in date from among the plurality of hotel rooms 40. A guest accessing the hotel web site or another web site linked to hotel computer 22 may have to sign in or otherwise establish or verify a previously establish identity) (page 2 paragraph 0014; page 3 paragraph 0026; see Figures 1 and 3) in order to provide the customer service remotely. 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method of having the hotel computer communicates with the hotel computer system website for receive electronic transmission of a combination code taught by Silberman in the access control system for operating the locking device using the authorizing data of Sadighi et al. in view of Denison et al. because having the hotel computer  communicate with the hotel computer system website would provide a convenient service for the customer communicate with the hotel computer easily.
  
Referring to Claim 20, Sadighi et al. in view of Denison et al. disclose the system of claim 13, Silberman discloses wherein one or more operations performed by the locking device is user configurable (i.e. a guest (i.e. a user) selecting a code and electronically transmitting the code to the hotel computer system. The code may be selected by using a computer to connect and transmit to the hotel computer or in some cases by using a telephone and its keypad to call and transmit to the hotel computer. Accordingly, when the guest selects and transmits the code in step 130 the code is automatically scheduled to be effectuated on the set date, which may be the date of first arrival in the hotel based on the reservation (page 4 paragraph 0032; see Figures 1 to 3).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,861,263 in view of Sadighi et al. (US# 8,482,378).

Referring to Claim 1 of the instant application, the U.S. Patent No. 10,861,263 disclose a system for locking and unlocking a door, the system comprising:
a server;
an administrative device in communication with the server, the administrative device including a processor, memory, and a wireless communication interface, the administrative device configured to communicate a request to the server for the data payload and receive the data payload from the server;
a mobile device including a processor, memory, and a wireless communication interface, the mobile device configured to wirelessly receive the data payload from the administrative device and generate an electronic key using the data payload.
However, the claim 1 of the U.S. Patent No. 10,861,263 did not explicitly disclose 
a lock disposed on a door, the lock including a processor, memory, and a wireless communication interface, the lock configured to wirelessly receive the electronic key from the mobile device and verify the electronic key, the lock further configured to operate the lock upon verification of the electronic key.
In the same field of an access control communication system, Sadighi et al. disclose a lock disposed on a door, the lock including a processor, memory, and a wireless communication interface, the lock configured to wirelessly receive the electronic key from the mobile device and verify the electronic key, the lock further configured to operate the lock upon verification of the electronic key.
It would have been obvious to a person of ordinary skill in the art to recognize having the 
the lock installed on a door, the lock including the processor, memory, and the wireless communication interface, the lock configured to wirelessly receive the electronic key from the mobile device and verify the electronic key, the lock further configured to operate the lock upon verification of the electronic key taught by Sadighi et al. with the method of the Claim 1 in the U.S. Patent No. 10,861,263 would provide additional function for the access control system. 
Furthermore, claim 1 of the instant application is narrower than the claim 1 of U.S. Patent No. 10,861,263. In this case, it is noted that the instant claim is identical to the claim of U.S. Patent No. 10,861,263 except with the limitation " the lock installed on a door, the lock including the processor, memory, and the wireless communication interface, the lock configured to wirelessly receive the electronic key from the mobile device and verify the electronic key, the lock further configured to operate the lock upon verification of the electronic key".
 
The following claims are patentably similar from each other:
Application         	U.S. Patent No. 10,861,263 
1				1 
Referring to claims 2-12 are rejected as being dependent upon a rejected Claim 1 above.
  
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/NAM V NGUYEN/
Primary Examiner, Art Unit 2684